 



Exhibit 10.2

SEPARATION AGREEMENT WITH VARUN NAGARAJ, DATED MAY 10, 2017

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between Varun
Nagaraj (“Executive”) and Sierra Monitor Corporation (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

RECITALS

 

WHEREAS, Executive was employed by the Company;

 

WHEREAS, Executive signed an offer letter with the Company on or about May 15,
2014 (the “Offer Letter”);

 

WHEREAS, Executive signed an Employment, Confidential Information, Invention
Assignment and Arbitration Agreement with the Company at the commencement of
Executive’s employment (the “Confidentiality Agreement”);

 

WHEREAS, the Company previously granted Executive the stock options and awards
of restricted stock, the material terms of which are set forth on Exhibit A (the
“Stock “Awards”) pursuant to the terms of the Company’s stock plan and forms of
award agreement thereunder (collectively, the “Stock Agreements”);

 

WHEREAS, Executive separated from employment with the Company effective May 10,
2017 (the “Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

COVENANTS

 

30.       Consideration. In consideration of Executive’s execution of this
Agreement and Executive’s fulfillment of all of its terms and conditions, and
provided that Executive does not revoke the Agreement under Section 5 below, the
Company agrees as follows:

 

g.       Separation Payment. The Company agrees to pay Executive a lump sum
approximately equivalent to six (6) months of Executive’s annual base salary and
six (6) months of Executive’s annual target bonus amount, for a total of Two
Hundred and Sixty-Two Thousand Five Hundred Dollars ($262,500), less applicable
withholdings. This payment will be made to Executive within ten (10) business
days after the Effective Date of this Agreement.

 

  Page 1 of 10

 

 

h.       COBRA Payments. Regardless of whether Executive timely elects and pays
for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay Executive
a total of Twenty-One Thousand Dollars ($21,000), less applicable withholdings,
in lieu of Company-subsidized COBRA coverage. Payments made pursuant to this
Section 1.b. shall be made to Executive in equal monthly installments.

 

i.       Equity Acceleration. As further consideration for Executive’s execution
and non-revocation of this Agreement and his fulfillment of all of its terms and
conditions, the Company agrees to accelerate the vesting of fifty percent (50%)
of the then-unvested portion of each outstanding Stock Award, as reflected on
Exhibit A. In all other respects, the applicable Stock Award shall be subject to
the applicable terms and conditions of the applicable Stock Agreements.

 

j.       Amendment to Offer Letter. As additional consideration for Executive’s
execution and non-revocation of this Agreement, the Company agrees to amend the
third paragraph of page two of the Offer Letter such that Executive will be
entitled to the Change of Control Release Payment (as defined therein) subject
to any conditions set forth in the Offer Letter (as amended by this Agreement),
minus the consideration provided under this Agreement (as determined on a
component-by-component basis), in the event that a Company transaction that
would constitute a Change of Control thereunder has a definitive agreement
signed with one of the parties previously identified to Executive, such signing
occurs within six (6) months from the Separation Date, and such Change of
Control closes on or before March 14, 2018.

 

k.       No Further Severance. Except as explicitly set forth in this Agreement,
Executive acknowledges and agrees that Executive is not entitled to receive any
severance compensation or benefits from the Company. Executive hereby waives
Executive’s right to receive any such severance not explicitly set forth in this
Agreement and acknowledges that without this Agreement, Executive is not
otherwise entitled to the consideration listed in this Section 1.

 

31.       Benefits. Executive’s health insurance benefits shall cease on the
last day of the month in which the Separation Date occurs, subject to
Executive’s right to continue Executive’s health insurance under COBRA.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, equity vesting (including the Stock Awards), and
the accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date, except as may be provided in Section 1 above.

 

32.       Payment of Salary and Receipt of All Benefits. Executive acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive.

 

33.       Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, Executives,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns, (collectively, the “Releasees”). Executive, on
Executive’s own behalf and on behalf of Executive’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

  Page 2 of 10

 

 

a.       any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

b.       any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

c.       any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

 

d.       any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, the Immigration Reform and Control Act, the California Family Rights Act,
the California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;

 

e.       any and all claims for violation of the federal or any state
constitution;

 

f.       any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

g.       any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

 

h.       any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). Any and all
disputed wage claims that are released herein shall be subject to binding
arbitration in accordance with Section 18, except as required by applicable law.
This release does not extend to any right Executive may have to unemployment
compensation benefits.

 

  Page 3 of 10

 

 

34.       Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that Executive is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he/she has
been advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has twenty-one (21) days within
which to consider this Agreement; (c) Executive has seven (7) days following
Executive’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the
21-day period identified above, Executive hereby acknowledges that Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Executive acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.

 

35.       California Civil Code Section 1542. Executive acknowledges that
Executive has been advised to consult with legal counsel and is familiar with
the provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

36.       No Pending or Future Lawsuits. Executive represents that Executive has
no lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

 

37.       Application for Employment. Executive understands and agrees that, as
a condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company. Executive further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

 

  Page 4 of 10

 

 

38.       Confidentiality. Subject to Section 12 governing Protected Activity,
Executive agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Executive may disclose Separation
Information only to Executive’s immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s attorney(s), and
Executive’s accountant(s) and any professional tax advisor(s) to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Executive agrees that
Executive will not publicize, directly or indirectly, any Separation
Information.

 

39.       Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Executive’s signature below constitutes
Executive’s certification under penalty of perjury that Executive has returned
all documents and other items provided to Executive by the Company (with the
exception of a copy of the Employee Handbook and personnel documents
specifically relating to Executive), developed or obtained by Executive in
connection with Executive’s employment with the Company, or otherwise belonging
to the Company.

 

40.       No Cooperation. Subject to Section 12 governing Protected Activity,
Executive agrees that Executive will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Executive
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that Executive cannot provide counsel or
assistance.

 

41.       Protected Activity Not Prohibited. Executive understands that nothing
in this Agreement shall in any way limit or prohibit Executive from engaging in
any Protected Activity. For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or proceeding
that may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding Executive’s right to engage in Protected
Activity that conflicts with, or is contrary to, this paragraph is superseded by
this Agreement.

 

  Page 5 of 10

 

 

42.       Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company’s human resources department.

 

43.       Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law, provided, however, that the Company
shall not recover One Hundred Dollars ($100.00) of the consideration already
paid pursuant to this Agreement and such amount shall serve as full and complete
consideration for the promises and obligations assumed by Executive under this
Agreement and the Confidentiality Agreement.

 

44.       No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

45.       Nonsolicitation. Executive agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Executive
shall not directly or indirectly solicit any of the Company’s employees,
consultants or other service providers to leave their employment at, consultancy
with or other service to the Company.

 

46.       Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.

 

47.       ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT
OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED,
SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, CALIFORNIA BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

  Page 6 of 10

 

 

48.       Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

 

49.       Section 409A. It is intended that this Agreement comply with, or be
exempt from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
Payments under Section 1 of this Agreement will be made no later than March 15,
2018. The Company and Executive will work together in good faith to consider
either (i) amendments to this Agreement; or (ii) revisions to this Agreement
with respect to the payment of any awards, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

 

50.       Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

 

  Page 7 of 10

 

 

51.       Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

52.       Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

53.       Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company,
including the Offer Letter (other than the last paragraphs of pages 2 (as
amended herein) and 3 thereof as provided which shall survive in full force and
effect), but with the exception of the Confidentiality Agreement and the Stock
Agreements, except as otherwise modified or superseded herein.

 

54.       No Oral Modification. This Agreement may only be amended in a writing
signed by Executive, on the one hand, and the Company’s Executive Chairman or
Chief Financial Officer, on the other.

 

55.       Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions. Executive
consents to personal and exclusive jurisdiction and venue in the State of
California.

 

56.       Effective Date. Executive understands that this Agreement shall be
null and void if not executed by Executive within twenty one (21) days. Each
Party has seven (7) days after that Party signs this Agreement to revoke it.
This Agreement will become effective on the eighth (8th) day after Executive
signed this Agreement, so long as it has been signed by the Parties and has not
been revoked by either Party before that date (the “Effective Date”).

 

57.       Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.

 

58.       Voluntary Execution of Agreement. Executive understands and agrees
that Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:

 

  (a) Executive has read this Agreement;         (b) Executive has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of Executive’s own choice or has elected not to retain legal
counsel;         (c) Executive understands the terms and consequences of this
Agreement and of the releases it contains;         (d) Executive is fully aware
of the legal and binding effect of this Agreement; and         (e) Executive has
not relied upon any representations or statements made by the Company that are
not specifically set forth in this Agreement.

 

  Page 8 of 10

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  VARUN NAGARAJ, an individual       Dated: ________________, 2017   Varun
Nagaraj         SIERRA MONITOR CORPORATION       Dated: ________________, 2017
By      Gordon R. Arnold     Executive Chairman

 

  Page 9 of 10

 

 

EXHIBIT A

 

Equity Awards Held by Executive as of Separation Date

 

Stock Option Awards

 

Grant Date   Per Share Exercise Price     Total Number of Shares Granted    
Total Number of Shares Vested and Outstanding as of Separation Date     Total
Number of Shares Eligible for Acceleration as of Separation Date   8/01/2014   $
1.76       600,000       425,000       175,000  

 

Restricted Stock Awards

 

Grant Date   Total Number of Shares Granted     Total Number of Shares Vested
and issued as of Separation Date     Total Number of Shares Eligible for
Acceleration as of Separation Date   12/21/2015     20,000       5,000      
15,000  

 

  Page 10 of 10

 



 